t c memo united_states tax_court craig e and debbie a brown petitioners v commissioner of internal revenue respondent docket no filed date craig e and debbie a brown pro_se andrew lee for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax return in the amount of dollar_figure plus an accuracy-related_penalty under sec_6662 in the amount of dollar_figure all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision in this case are whether petitioners are entitled to a charitable_contribution_deduction in excess of the amount allowed by respondent whether petitioners are entitled to a child_care_credit whether petitioners are entitled to additional deductions in connection with their schedule c computer consulting activity whether petitioners are entitled to deductions in connection with a schedule c business activity not claimed on the original return and whether petitioners are liable for the accuracy-related_penalty some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts are incorporated herein by this reference petitioners resided in lomita california at the time of the filing of their petition during the year at issue petitioner debbie a brown was employed by maxicare a health provider petitioner craig e brown petitioner was self-employed as a computer consultant petitioners have three children in gabriel wa sec_11 yulanda was and miranda wa sec_4 gabriel and yulanda attended school from a m until p m miranda attended either van ness nursery school or pacific coast preschool from a m until p m in petitioner paid ruth mayen a housekeeper who resided in the home monday through friday to take care of the children before and after school drive the children to school and clean the house petitioner is a member of christ holy sanctified church chsc petitioner's father eugene brown is the pastor of chsc in petitioner was assigned the position of minister of music by the chsc board_of elders in this position petitioner organized choirs played music and performed other music-related functions petitioner was not an employee of chsc and did not receive a salary from chsc in addition to his chsc music ministry petitioner played music and organized choirs for other churches and organizations conferences weddings and funerals a tenet of casc is tithing ie contributing percent of one's income to the church to set an example for the congregation casc leaders often contribute a greater amount to the church in addition to tithes casc also collects donations for the building fund visiting minister's fund the federated church and greater good news united fellowship in petitioner made contributions to casc by cash and check petitioner has been a member of the pentecostal heritage ph since ph is a nonprofit organization founded to restore a house originally built by ph in ph asks its members to contribute dollar_figure per year plus extra amounts at special events in addition ph members volunteer their time to assist in the restoration of the house petitioner organized choirs conducted rehearsals selected music and located instruments for musical performances for ph in addition petitioner assisted with the cleaning painting and plumbing for ph petitioner did not receive a salary or other compensation from ph in petitioner formed a joint_venture with art glass who was also the chairman of ph to develop software and a computer system for churches in theory this computer system would allow the pastor to select and play music at the touch of a button from the pulpit in addition they intended to develop financial and record-keeping software for churches petitioner and mr glass planned to sell the software music and computer to interested churches mr glass offered testimony about various activities of the joint_venture but was uncertain as to whether they occurred in or according to his testimony he and petitioner made several trips to a recording studio in ontario california to record various instruments such as the piano organ and drum to use in developing the computer_software mr glass also testified that he and petitioner attended a music conference in philadelphia pennsylvania to observe trends and changes in black church music in addition mr glass testified that he and petitioner attended several computer shows to see the latest computer technology and to locate a specific organ sound for their computer system petitioner and mr glass made one demonstration of the record-keeping software to a woman who was the owner of a small_business however the date of this demonstration is unknown no records of the joint_venture were produced no testimony was elicited as to an amount of any specific expenditure and mr glass indicated that petitioner did not contribute any funds to the joint_venture petitioners filed their federal_income_tax return the original return on or before date the original return was prepared by the accounting firm of williams tucker on the schedule c attached to the return petitioner reported gross_income from his computer consulting activity in the amount of dollar_figure and claimed the following expenses expense amount claimed car and truck rent lease of business equipment supplies travel meals and entertainment utilities education bank charges laundry temporary help home_office dollar_figure big_number big_number big_number big_number big_number on that return petitioners claimed a charitable_contribution_deduction in the amount of dollar_figure on schedule a and a child_care_credit in the amount of dollar_figure thereafter petitioner met sam morris morris a las vegas accountant at a conference in los angeles california in response to questions by morris petitioner explained his business and the types of expenses he incurred morris offered to review petitioners' returns to see whether petitioner could take advantage of certain deductions petitioner checked morris' references and found nothing unusual sometime in petitioner sent a 30-pound box by federal express to morris' office in las vegas nevada petitioner kept no receipt or list of the documents contained in the box but he believes the box contained all of his tax records for through including credit card statements bank statements receipts copies of prior tax returns and his daily log for those years morris prepared and petitioners signed and filed a form 1040x the amended_return for taxable_year when morris presented petitioner with the amended_return petitioner did not review it in depth prior to signing and filing it respondent received the amended_return on date on the schedule c for the computer consulting activity attached to the amended_return petitioner reported gross_receipts in the amount of dollar_figure and claimed the following expenses expense amount claimed car and truck depreciation insurance other interest legal professional rent lease machinery and equipment dollar_figure big_number big_number big_number big_number - - rent lease other business property repairs supplies travel meals and entertainment utilities wages software big_number big_number big_number big_number big_number big_number big_number a second schedule c was attached to the amended_return for an activity described as minister of music on this schedule c petitioner reported gross_receipts of dollar_figure and claimed the following expenses expense amount claimed dollar_figure big_number car and truck commissions depreciation office expense rent or lease other business equipment supplies taxes travel meals and entertainment postage telephone special robes seminars promotions dues and publications licenses and fees big_number big_number big_number big_number big_number big_number the amended_return did not include a schedule a and no charitable_contribution_deduction was claimed thereon on date a notice_of_deficiency was issued to petitioners based upon the original return respondent therein the dollar_figure represents income from petitioner-'s computer consulting activity and the total income reported on the two schedules c equals the gross_income reported on the schedule c attached to the original return disallowed the claimed charitable_contribution deduction3 and child_care_credit respondent did not process the amended_return and it was not considered at the time respondent prepared the notice_of_deficiency sometime in or the criminal_investigation_division of the internal_revenue_service irs began an investigation of morris on date a search warrant was issued authorizing a search of morris' office for various items pursuant to the search warrant investigators were authorized to seize among other things federal_income_tax returns or amended returns for the years and which included schedule a itemized_deductions or schedule c business_losses amended federal_income_tax returns for and and client lists or other records identifying clients the search warrant was executed on date the return on the search warrant reflects that boxes of documents were seized including boxes which contained information related to petitioners these boxes were identified as brown craig--tax records and return craig debbie brown financial records and amended_return brown subsequently special_agent steven boyd returned to petitioners all of their identified documents which were seized pursuant to the execution of the search warrant the remaining itemized_deductions were less than the standard_deduction so respondent disallowed them and allowed petitioners the standard_deduction none of those returned documents allegedly pertained to discussion we begin by noting that as a general_rule the commissioner's determinations are presumed correct and that the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 292_us_435 this includes the burden of substantiation hradeskv v commissioner 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer's failure to produce his records does not relieve him of this burden_of_proof 64_tc_651 affd 566_f2d_2 6th cir petitioners contend that they are unable to substantiate the claimed deductions and child_care_credit because all of their tax records were seized and subsequently lost by the irs in effect petitioners argue that they should be relieved of their burden of substantiating the deductions and credit there is no authority for placing the burden_of_proof on respondent in the present situation as we stated in 81_tc_699 petitioner's burden of going forward with the evidence does not shift merely because his records are unintentionally lost whether by petitioner or the government instead the type of evidence that may be offered to establish a fact is altered the loss of tax records does not leave a taxpayer helpless in meeting his substantiation burden in general when a taxpayer's records have been lost or destroyed through circumstances beyond his control he is entitled to substantiate the deductions by reconstructing his expenditures through other credible_evidence american police fire found inc v commissioner supra 71_tc_1120 cook v commissioner tcmemo_1991_590 pursuant to a search warrant special agents of the irs were authorized to search morris' offices and to seize certain records consequently some of petitioners' records were seized by the irs although it is unclear whether and to what extent the seized documents included petitioners' tax records apparently morris' office was extremely disorganized and several boxes and file cabinets containing records were not seized however there is no information as to whether petitioners' tax records were left in morris' office based on the record we find that petitioner mailed his tax records from through to morris some of those records were seized pursuant to the execution of a search warrant all seized records identified as belonging to petitioners were returned to them and petitioners no longer have any records thus all we can conclude is that petitioners' original tax records are not now available however petitioners still bear the burden of- substantiating the claimed deductions and credit to do so petitioners may present secondary evidence petitioner contends that he cannot reconstruct his records because the cost to duplicate his records is prohibitive however the cost to duplicate petitioner's records which may substantiate the deductions and credit does not relieve petitioner of his burden_of_proof we will now first consider the issues raised by respondent's determination in the notice_of_deficiency charitable_contribution_deduction petitioners claimed a charitable_contribution_deduction in the amount of dollar_figure on the original return in the notice_of_deficiency respondent disallowed the entire amount but respondent conceded on brief that petitioners made charitable_contributions to chsc in the amount of dollar_figure which were substantiated by copies of their check carbons sec_170 allows a deduction for charitable_contributions made within the taxable_year sec_170 for charitable it has not been satisfactorily explained how petitioners have copies of their check carbons nor why such evidence is not available for the substantiation of the other items in dispute herein contributions of cash a taxpayer shall maintain for each contribution a canceled check or receipt from the donee indicating the name of the donee the date of the contribution and the amount of the contribution or in the absence of a check or receipt from the donee reliable written records showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs petitioner testified that he made cash and check contributions to casc and that he believed in tithing eugene brown testified that petitioner made contributions to casc but could not testify as to specific dates or amounts however he did testify that the church maintained records pertaining to contributions that he did not bring those records to the trial and that petitioner did not request him to do so petitioner attempted to remedy this lack of evidence by attaching to his reply brief several documents purporting to verify his charitable_contributions to casc evidence must be submitted at trial documents attached to briefs and statements made therein do not constitute evidence and will not be considered by the court rule b 48_tc_704 affd per curiam 413_f2d_1047 9th cir lombard v commissioner tcmemo_1994_154 affd without published opinion 57_f3d_1066 4th cir pauli v commissioner tcmemo_1984_591 according to the testimony of art glass ph members are requested to donate dollar_figure per year petitioner presented no receipts or canceled checks from ph for any contributions made by him mr glass testified that ph maintained records of contributions and that petitioner did not request mr glass to bring those records to trial petitioner's testimony as well as the testimony of eugene brown and art glass as to petitioner's general giving patterns is not sufficient to substantiate petitioner's charitable_contributions in addition petitioner's argument on brief that the check carbons which were submitted as evidence are representative of his giving patterns is not sufficient to substantiate petitioner's charitable_contributions for petitioner presented no receipts canceled checks or written records to substantiate the claimed deduction we note that written records of contributions were maintained by casc and ph however petitioner failed to present those documents accordingly petitioner is not entitled to a charitable_contribution_deduction in excess of the amount previously allowed by respondent child_care_credit according to form_2441 child care and dependent expenses petitioner paid dollar_figure to ruth mayen and dollar_figure to pacific coast for child care services petitioner testified that he also paid van ness nursery school for child care services sec_21 generally provides an allowance for a credit against tax of any individual who maintains a household which includes one or more qualifying individuals the amount of the credit is equal to the applicable_percentage of the employment- related expenses paid_by the individual sec_21 the term qualifying_individual under sec_21 includes a dependent of the taxpayer under age with respect to whom the taxpayer is entitled to a dependency_deduction under sec_151 the allowable credit under sec_21 generally is based upon employment-related_expenses that are incurred to enable the taxpayer to be gainfully_employed the term employment-related_expense includes expenses for household services and expenses for the care of a qualifying_individual sec_21 employment-related_expenses are explained in sec_1 44a- c income_tax regs sec_1 44a-1 c employment-related expenses-- household services expenses are considered to be paid for household services if they are paid for the performance in and about the taxpayer's home of ordinary and usual services necessary to the maintenance of the household however expenses are not considered as paid for household services unless the expenses are attributable in part to the care of the qualifying_individual thus amounts paid for the services of a domestic maid or cook are considered to be expenses paid for household services if a part of those services is provided to the qualifying_individual the term household services includes both cleaning and cooking probably the two services most commonly thought of as household services small v commissioner 60_tc_719 affd without published opinion usmc par 10th cir date aftr 2d sec_1 44a-1 c example income_tax regs respondent contends that petitioners are not entitled to the credit because ruth mayen provided housekeeping services according to petitioner's testimony ruth mayen was primarily hired to care for gabriel and yulanda although she did provide housekeeping services we find that a part of ruth mayen's housekeeping services included the care of gabriel and yulanda unfortunately petitioner presented very little documentation and testimony as to the amounts paid pacific coast preschool van ness nursery and ruth mayen however the court is satisfied that some amount was expended by petitioners for the care of gabriel yulanda and miranda based on the record and using our best judgment under 39_f2d_540 2d cir the court estimates that child care expenses paid_by petitioners to pacific coast preschool and van ness nursery were dollar_figure for further the court estimates that the child care expense paid_by petitioners to ruth mayen was dollar_figure for thus petitioners are allowed a child_care_credit based upon these amounts schedule c activities petitioner did present cancelled checks payable to pacific coast in the amount of dollar_figure and van ness in the amount of dollar_figure in addition petitioners made statements in their reply brief as to the amount_paid to ruth mayen for child care services however statements in briefs do not constitute evidence and will not be considered by the court we now consider the claims of petitioners as set forth in the amended_return viz additional expenses for the computer consulting activity and expenses pertaining to the minister of music activity in short we must reject these claims because petitioner has utterly failed to substantiate that he had any expenses related to his computer consulting activity in excess of those claimed on the original return dollar_figure that the music activity was one engaged in for profit7 or that he incurred any deductible expenses in carrying on such activity or that the joint_venture with mr glass went beyond the preopening stage8 or that he made any monetary contribution thereto in fact when questioned about many of the deductions petitioner did not know the nature of the expenses claimed nor how morris arrived at the figures on the amended_return to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 petitioner did not receive nor did he expect to receive any compensation from chsc ph or any other church organization for his music activity except perhaps for an occasional reimbursement of expense 8in order to be currently deductible the expenses must have been incurred after the taxpayer's trade_or_business actually commenced expenses_incurred prior to such time are nondeductible preopening expenses 864_f2d_1521 10th cir affg 86_tc_492 75_tc_424 affd without published opinion 691_f2d_490 3d cir mcmanus v commissioner tcmemo_1987_457 affd without published opinion 865_f2d_255 4th cir thus carrying on any trade_or_business requires a showing of more than initial research into business potential and solicitation of potential customers or clients continued therefore we are unable to allow petitioners any deductions in this regard accuracy-related_penalty respondent determined that petitioners were liable for an accuracy-related_penalty under sec_6662 for negligence or intentional disregard of rules or regulations petitioners' original return was prepared by williams tucker petitioner did not offer any testimony with regard to the information he provided williams tucker prior to the preparation of the original return inasmuch as the deficiency herein derives from the original return we will not consider the amended_return in this regard pursuant to sec_6662 if any portion of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations the taxpayer is liable for an amount equal to percent of the portion of the underpayment attributable to such negligence or intentional disregard of the continued 56_tc_895 ping v commissioner tcmemo_1987_28 goldman v commissioner tcmemo_1975_138 the activities must be currently engaged in for profit 40_tc_578 we note however that according to petitioner's testimony he provided morris with all of his tax records but he did not review the amended_return in depth before he signed and filed it had he done so he would have observed a schedule c for the minister of music activity reflecting gross_income which was clearly inaccurate rules or regulations negligence is defined as the failure to do what a reasonable and ordinarily prudent person would do under the circumstances needy v commissioner 85_tc_934 petitioner has the burden_of_proof on this issue bilby v commissioner 58_tc_757 if a taxpayer relies in good_faith upon the advice of a competent and experienced accountant in the preparation of the taxpayer's return the addition_to_tax for negligence or the intentional disregard of rules or regulations is not applicable sec_6664 wais v commissioner 94_tc_473 to show good_faith reliance the taxpayer must show that the return preparer was supplied with all the necessary information and the incorrect return was a result of the preparer's mistakes pepsin v commissioner 59_tc_473 we cannot conclude based solely on petitioner's testimony that petitioner provided williams tucker with all the necessary information and substantiating records to prepare an accurate return accordingly we hold that petitioners are liable for the penalty under sec_6662 to reflect the resolutions of the issues set forth above decision will be entered under rule
